Field, C. J.
The question in this case is whether the letters set out in the indictment contain threats to injure the person of Mrs. Williams, within the meaning of Pub. Sts. c. 202, § 29. The threats, as we construe the letters, are to arrest her on some process in order to compel her to appear in New York, either as a witness in some proceeding against other persons, or as a defendant in some proceeding against her to collect a debt. The indictment does not allege that the threats were to arrest her without legal process, or without lawful legal process, although it is difficult to conceive of any lawful legal process by which Mrs. Williams could be arrested in this Commonwealth for the purpose of compelling her to testify as a witness or appear as a *294defendant in any civil proceeding in New York. The section of the Public Statutes under which the indictment was drawn is said to have been taken from the. statutes of the State of New York, and it is a provision found in the statutes of some other States. Commissioners’ Report, Rev. Sts. note to c. 125, § 13. Rev. Sts. c. 125, § 17. Gen. Sts. c. 160, § 28. We have decisions which relate to that part of the section which forbids any one maliciously to threaten “ to accuse another of any crime or offence,” but we find none which construes the particular clause under which this indictment was drawn. It is plain, we think, that the section was not intended to include a malicious threat of bringing a civil suit against another, and we think that it cannot be held to include a threat to sue out any civil process against another. A threat to injure the person of another naturally means a threat to use ^actual physical force upon the person of another. This might be done under pretence of a fictitious legal process, or a process known to be void, but this indictment does not charge threats to make a false arrest. The threats are that, if Mrs. Williams does not appear either as a witness or as a defendant, she will be arrested and compelled to appear, but there is no allegation that this was to be done by an illegal or void process. It has been said that a threat to arrest a person on a charge of crime is not a threat to injure the person of another, and we think that a threat to arrest a person in a civil proceeding cannot be held to be a threat to injure the person of another. See Embry v. Commonwealth, 79 Ky. 439. Britt v. State, 7 Humph. 45.

Exceptions sustained.